DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/28/2020 has been entered.
 Response to Arguments
Applicant’s arguments, filed 03/19/2020, with respect to the rejection(s) of claim(s) 1-2 and 20-22 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the current amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nogawa (US Patent Application Publication 2012/0266827) in view of Manning (US Patent Number 1,881,027) in view of MacVicar (US Patent Application Publication 2015/0007784) and further in view of Grazzini (EP 1 375 857 A1).
Regarding claim 1, Nogawa discloses an engine comprising: 
a cylinder head (52A) including a combustion chamber (55), an intake port (52a), a first coolant flow passage (521dA, 521dB), and a second coolant flow passage (521cA, 521cB), 
the first coolant flow passage extends in the longitudinal direction of the cylinder head along an upper surface of the intake port (as shown in Figures 1-2 and 8-9) and, in at least one of cross sections perpendicular to the longitudinal direction, is located between a flat plane and a central line plane, the flat plane including a central axis of the combustion chamber and parallel to the longitudinal direction, the central line plane including a central line of the intake port, and 
at least a portion of the second coolant flow passage is located between a combustion chamber the combustion chamber and the first coolant flow passage in at least one of cross sections perpendicular to the longitudinal direction, the first coolant flow passage being above the portion of the second coolant flow passage (as shown in Figures 1-2 and 8-9), and
wherein a temperature of a coolant flowing into the cylinder head is different from a temperature of the coolant before the coolant flows into the cylinder head and a temperature of a coolant flowing in the first coolant flow passage is lower than a temperature of a coolant flowing in the second coolant flow passage [0039, 0042, where third and fourth partial flow rate control valves 63, 64 are provided to control the coolant flow rate through partial W/Js 521cA/cB, 521dA/dB respectively; 0058, 0127, where the flow rate through the first or second coolant passages controls the temperature of the passages] [0112-0114, 0031, the temperature of the coolant immediately downstream of the 
Nogawa does not explicitly disclose a multi-cylinder engine comprising a plurality of combustion chambers provided side by side in a longitudinal direction of the cylinder head, a plurality of intake ports provided side by side in the longitudinal direction of the cylinder head and respectively communicating with the plurality of combustion chambers. 
Manning discloses a multi-cylinder engine comprising a plurality of combustion chambers (11-17) provided side by side in a longitudinal direction of a cylinder head (as shown in Figure 3), a plurality of intake ports (21-27) provided side by side in the longitudinal direction of the cylinder head and respectively communicating with the plurality of combustion chambers (as shown in Figure 3). 
Manning teaches that this arrangement provides compactness [Page 1, lines 11-13].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to duplicate the combustion chambers and intake ports disclosed by Nogawa in a longitudinal row along the crankshaft as disclosed by Manning, to provide a compact engine arrangement when multiple combustion chambers are required, and since it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  
Nogawa and Manning do not disclose the first coolant passage having a unit structure for each intake port of the plurality of intake ports, the unit structure including a pair of arc-shaped flow passages respectively disposed around left and right branch ports of each intake port. 
MacVicar discloses a multi-cylinder engine (12) comprising a plurality of intake ports (46) and a first coolant passage (50 or 54) having a unit structure for each intake port of the plurality of intake ports, the unit structure including a pair of arc-shaped flow passages (52) respectively disposed around left and right branch ports of each intake port [0016-0017] [0019-0020] [0031]. 

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the first coolant passage disclosed by Nogawa, as moidified by Manning, to include a unit structure adjacent to the intake ports as disclosed by MacVicar, thereby optimizing the distance between the first coolant passage and the intake valves and valve insert rings. As taught by MacVicar, optimizing this distance reduces the wear of these components over time. 
Nogawa, Manning and MacVicar do not disclose the cylinder block including a third coolant flow passage fluidly connected to the second coolant flow passage of the cylinder head, the coolant flowing in the second coolant flow passage being heated when flowing through the third coolant flow passage of the cylinder block. 
Grazzini discloses a third coolant flow passage (through cylinder block 102 and connected to input 140) fluidly connected to a second coolant flow passage (coolant supply duct 118), the coolant flowing in the second coolant flow passage being heated when flowing through the third coolant flow passage of a cylinder block (cylinder block 6) (as shown in Figure 2). 
Grazzini teaches that all areas of the cylinder head do not need to be cooled with the same intensity, as occurs with a single coolant flow passage in the cylinder head [0011]. Grazzini teaches that a single coolant flow passage can result in supercooling that, for example, causes an unnecessary consumption of pumping energy [0011]. Grazzini teaches that by cooling different zones of the cylinder 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to separate the coolant flow passages disclosed by Nogawa into a third coolant flow passage fluidly connected to a second coolant flow passage as disclosed by Grazzini because this arrangement allows different areas of the cylinder head to be cooled with different intensities, as required by Nogawa, while reducing an unnecessary consumption of pumping energy. 
Regarding claim 2, Nogawa further discloses wherein in a cross section including the central axis of the combustion chamber and perpendicular to the longitudinal direction the second coolant flow passage includes a portion located between the combustion chamber and the first coolant flow passage (as shown in Figures 1 and 8). It would have been obvious to duplicate the structure disclosed by Nogawa for a plurality of combustion chambers in the manner disclosed by Manning for the reasons specified in reference to claim 1 above.
Regarding claim 3, Nogawa further discloses wherein the cylinder head includes spark plug insertion holes (in which spark plug 56 is inserted) each opened to the combustion chamber and, in the cross section including the central axis of the combustion chamber and in the cross section including the central axis of the combustion chamber and perpendicular to the longitudinal direction, the first coolant flow passage is provided to pass through a region sandwiched between the spark plug insertion hole and the intake port (as shown in Figures 1 and 8). It would have been obvious to duplicate the structure disclosed by Nogawa for a plurality of combustion chambers in the manner disclosed by Manning for the reasons specified in reference to claim 1 above.
Regarding claim 20, Nogawa further discloses wherein the first coolant flow passage communicates with a first hole opened in one end face in the longitudinal direction of the cylinder head, and the first coolant flow passage communicates with a second hole opened in an other end face in the 
Regarding claim 21, Nogawa further discloses wherein the cylinder head includes an exhaust port (52b) communicating with the combustion chamber and the second coolant flow passage extends to a periphery of the exhaust port (as shown in Figures 2 and 9). It would have been obvious to duplicate the structure disclosed by Nogawa for a plurality of combustion chambers in the manner disclosed by Manning for the reasons specified in reference to claim 1 above. 
Regarding claim 22, Nogawa further discloses wherein the multi-cylinder engine has only one radiator (12) communicating with the first coolant flow passage and the second coolant flow passage (as shown in Figures 1 and 8). It would have been obvious to duplicate the structure disclosed by Nogawa for a plurality of combustion chambers in the manner disclosed by Manning for the reasons specified in reference to claim 1 above.
Claims 3 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nogawa (US Patent Application Publication 2012/0266827) in view of Manning (US Patent Number 1,881,027) in view of MacVicar (US Patent Application Publication 2015/0007784) in view of Grazzini (EP 1 375 857 A1) and further in view of Yamada (US Patent Application Publication 2006/0196453).
Regarding claim 3, Nogawa and Manning disclose the engine of claim 2 as discussed above but do not disclose wherein the cylinder head includes spark plug insertion holes each opened to the combustion chamber and, in the cross section including the central axis of the combustion chamber and perpendicular to the longitudinal direction, the first coolant flow passage is provided to pass through a region sandwiched between the spark plug insertion hole and the intake port. 
Yamada discloses a cylinder head (5) which includes spark plug insertion holes (12) each opened to a combustion chamber (11) and, in a cross section including a central axis of the combustion chamber 
Yamada teaches that sandwiching the first coolant passage between the spark plug insertion hole and the intake port requires narrowing the width of the passage and elongating the length of the passage as shown in Figure 8. Yamada teaches that this narrowing increases the flow speed of the coolant at that portion according to the Venturi effect, thereby improving the cooling function [Abstract] [0083-0086]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to sandwich the first coolant passage between spark plug insertion holes and intake ports using the passage geometry disclosed by Yamada on the cylinder head disclosed by Nogawa. As taught by Yamada, the flow geometry increases the flow rate of coolant at these portions improving the cooling function according to the Venturi effect. 
Regarding claim 8, Nogawa and Manning disclose the engine of claim 1 but do not disclose wherein the cylinder head includes intake valve insertion holes and, in a cross section including a central axis of the intake valve insertion hole and perpendicular to the longitudinal direction, the first coolant flow passage is provided to pass through a region on a side opposite to a region sandwiched between the intake valve insertion hole and the intake port with respect to the intake valve insertion hole. 
Yamada discloses a cylinder head (5) that includes intake valve insertion holes (19a) and, in a cross section including a central axis of the intake valve insertion hole and perpendicular to the longitudinal direction, a first coolant flow passage (31b) is provided to pass through a region on a side opposite to a region sandwiched between the intake valve insertion hole and an intake port (13) with respect to the intake valve insertion hole (as shown in Figure 8). 

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to sandwich the first coolant passage between spark plug insertion holes and intake ports using the passage geometry disclosed by Yamada on the cylinder head disclosed by Nogawa. As taught by Yamada, the flow geometry increases the flow rate of coolant at these portions improving the cooling function according to the Venturi effect. 
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nogawa (US Patent Application Publication 2012/0266827) in view of Manning (US Patent Number 1,881,027) in view of MacVicar (US Patent Application Publication 2015/0007784) in view of Grazzini (EP 1 375 857 A1) in view of Yamada (US Patent Application Publication 2006/0196453) and further in view of Jingu (US Patent Number 6,260,518).
Regarding claim 4, Nogawa, Manning and Yamada disclose the engine of claim 3 as discussed above but do not disclose wherein the cylinder head includes injector insertion holes each opened to the intake port on a side opposite to a cylinder block mating surface and, in the cross section including the central axis of the combustion chamber and perpendicular to the longitudinal direction, the first coolant passage is provided to pass through a region sandwiched between the spark plug insertion hole and a central axis of the injector insertion hole. 
Jingu discloses a cylinder head (2) which includes injector insertion holes (25) each opened to an intake port on a side opposite to a cylinder block mating surface (27) (Col. 3, lines 22-35) and, in a cross 
Jingu teaches discovery of a cooling effect on the fuel injection valve from the disclosed structure. Jingu teaches that cooling the fuel injection valve is desirable to prevent carbonization of fuel deposits on the valve inner surfaces which interferes with precise fuel injection and therefore stable combustion (Col. 1, lines 20-60) (Col. 1, lines 10-19). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the first coolant flow passage structure disclosed by Nogawa, Manning and Yamada, according to the arrangement disclosed by Jingu to cool a fuel injection valve, thereby preventing deposits, ensuring precise quantities of fuel injected and providing for stable combustion. 
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nogawa (US Patent Application Publication 2012/0266827) in view of Manning (US Patent Number 1,881,027) in view of MacVicar (US Patent Application Publication 2015/0007784) in view of Grazzini (EP 1 375 857 A1) and further in view of Ikuta (JP 2000-034950 A).
Regarding claim 5, Nogawa and Manning disclose the engine of claim 1 as discussed above but do not disclose wherein the cylinder head includes injector insertion holes each opened to the combustion chamber near the central axis of the combustion chamber and, in a cross section including a central axis of the injector insertion hole and perpendicular to the longitudinal direction, the second coolant flow passage includes a portion located between an open end of the injector insertion hole and the first coolant passage. 
Ikuta discloses a cylinder head [Title] which includes injector insertion holes (5, 5p) each opened to a combustion chamber (2) near a central axis of the combustion chamber and, in a cross section 
Ikuta teaches dividing the coolant flow between the first and second coolant flow passages with the second coolant flow passage between the open end of the injector insertion hole near the combustion chamber and the first coolant flow passage. Ikuta teaches that this structure makes it possible to control the quantity of coolant according to the cooling demand necessary for the combustion chamber, permitting the design of an engine with a high compression ratio and enhancing cooling efficiency by permitting lower coolant flow rates in other areas of the cylinder head [0023]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the arrangement of the second coolant flow passage in relation to the open end of an injector insertion hole and a first coolant flow passage disclosed by Ikuta in the engine disclosed by Nogawa. As taught by Ikuta, this structure places the largest quantity of coolant adjacent the combustion chamber, which permits the engine to operate at a high compression ratio, for example without heat distortion. Furthermore, Ikuta teaches that lower flow rates may be used in the first coolant flow passage thereby increasing the overall cooling efficiency. 
Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nogawa (US Patent Application Publication 2012/0266827) in view of Manning (US Patent Number 1,881,027) in view of MacVicar (US Patent Application Publication 2015/0007784) in view of Grazzini (EP 1 375 857 A1) and further in view of Schulz (EP 0 787 893 A1).
Regarding claims 6-7, Nogawa and Manning disclose the engine of claim 1 as discussed above. Nogawa further discloses an exhaust port (52b) communicating with the combustion chamber and, in a cross section perpendicular to the longitudinal direction, at least a portion of the second coolant flow passage is located between the combustion chamber and the first coolant flow passage in a region 
Schulz discloses a cylinder head (3) that includes intake valve insertion holes (16) and, in a cross-section including a central axis of the intake valve insertion hole and perpendicular to the longitudinal direction, a first coolant flow passage (22) is provided to pass through a region sandwiched between the intake valve insertion hole and an intake port (6). Schulz discloses the intake valve insertion hole positioned so that the intake valve (5) is coincident with the base of the intake port (6) such that the central axis of the intake valve insertion hole lies in the cross-section perpendicular to the longitudinal direction illustrated by Nogawa (as shown in the Figure).
Schulz teaches that the location of the first coolant flow passage cools the closing springs 7 of the intake valve [page 8] which are elevated in temperature and affect the functioning of the valve at higher engine speeds [page 2]. Schulz teaches that the intake valve insertion hole and intake valve are positioned to compress the trapped gas volume heat produced by combustion [0002].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include the first cooling flow passage in the location disclosed by Schulz in the engine disclosed by Nogawa to maintain functioning of the intake valves at higher engine speeds. Furthermore, it would have been obvious to combine the intake valve and intake valve insertion hole in the position disclosed by Schulz in the engine disclosed by Nogawa to trap gases in the combustion chamber during the engine combustion cycle.
Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nogawa (US Patent Application Publication 2012/0266827) in view of Manning (US Patent Number 1,881,027) in view of MacVicar (US Patent Application Publication 2015/0007784) in view of Grazzini (EP 1 375 857 A1) and further in view of Sato (US Patent Application Publication 2012/0067307 A1).
Regarding claims 9-10, Nogawa and Manning disclose the engine of claim 1 as discussed above, but do not disclose wherein the cylinder head includes intake valve insertion holes and, in a cross section including a central axis of the intake valve insertion hole and perpendicular to the longitudinal direction, the first coolant flow passage is provided to pass on both sides of the central axis of the intake valve insertion hole. 
Sato discloses a cylinder head (31) that includes intake valve insertion holes (as shown in Figure 7) and, in a cross section including a central axis (50a) of the intake valve insertion hole and perpendicular to the longitudinal direction, a first coolant flow passage (54) is provided to pass on both sides of the central axis of the intake valve insertion hole, 
wherein the first coolant flow passage includes annular passages respectively surrounding the intake valve insertion holes and connecting passages each connecting  adjacent two annular passages to each other (as shown in Figures 7-10). 
Sato teaches that “By embedding the cooling passage in the cylinder block and cylinder head, compactness can thus be maintained in the liquid-cooled engine equipped with cooling means” [0009]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the embedded, annular passages of the first coolant flow passage on both sides of the central axis of the intake valve insertion hole disclosed by Sato with the engine disclosed by Nogawa to cool the engine cylinder head while maintaining compactness of the cooling structure. 
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nogawa (US Patent Application Publication 2012/0266827) in view of Manning (US Patent Number 1,881,027) in view of MacVicar (US Patent Application Publication 2015/0007784) in view of Grazzini (EP 1 375 857 A1) in view of Sato (US Patent Application Publication 2012/0067307 A1) and further in view of Fiat SPA (GB 1 564 692).
Regarding claim 11, Nogawa, Manning and Sato disclose the engine of claim 10 as discussed above. 
Sato further discloses the first and second connecting passages (157, 54) disposed in the longitudinal direction in a manner to sandwich the annular passage (157a, 54) between the first and second connecting passages. 
Sato does not explicitly disclose adjacent combustion chambers. 
Fiat SPA discloses an engine having a first connecting passage (21, 23) and a second connecting passage (17, 18, 19, 20), the first connecting passage through a cross section including the central axis of the combustion chamber and perpendicular to the longitudinal direction, the second connecting passage passing through a cross section passing between the two adjacent combustion chambers and perpendicular to the longitudinal direction (as shown in the Figure), 
with respect to a flat plane including the central axes of intake valve insertion holes and parallel to the longitudinal direction, the first connecting passage is disposed on one side of the flat plane, while the second connecting passage is disposed on the other side of the flat plane (as shown in the Figure).
Fiat SPA teaches that the first and second connecting passages improve the cooling efficiency of the system (Page 2, lines 22-37). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the first and second connecting passages disclosed by Fiat SPA with the engine disclosed by Nogawa, Manning and Sato to improve the cooling efficiency of the system.
Claims 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nogawa (US Patent Application Publication 2012/0266827) in view of Manning (US Patent Number 1,881,027) in view of MacVicar (US Patent Application Publication 2015/0007784) in view of Grazzini (EP 1 375 857 A1) and further in view of Okubo (US Patent Number 5,529,027).
Regarding claims 12-15, Nogawa and Manning disclose the engine of claim 1 as discussed above but do not disclose the cylinder head includes a head bolt insertion hole that passes between the two intake ports communicating with the adjacent two combustion chambers and that is perpendicular to a cylinder block mating surface, and
in a cross section including a central axis of the head bolt insertion hole and perpendicular to the longitudinal direction. the first coolant flow passage is provided to pass through a region closer to a middle of the cylinder head with respect to the head bolt insertion hole. 
Okubo discloses a cylinder head (93) including a head bolt insertion hole (in which 94 is disposed) that passes between two intake ports (58) communicating with an adjacent two combustion chambers (33, 92) and that is perpendicular to a cylinder block mating surface (top of 32), and
in a cross section including a central axis of the head bolt insertion hole and perpendicular to the longitudinal direction. a first coolant flow passage (134) is provided to pass through a region closer to a middle of the cylinder head with respect to the head bolt insertion hole (as shown in Figures 1-5);
wherein the first coolant flow passage communicates with a first hole (236) opened in an end face (outer surface of the endmost cylinder bore 33) in the longitudinal direction of the cylinder head and with a second hole opened in the cylinder block mating surface (Col. 13, lines 8-18, lines 45-51, as shown in Figures 5, 12, 26 and 28) (Col. 14, lines 1-12), 
wherein the first coolant flow passage is connected to the second hole via a communication passage provided between the two intake ports communicating with the adjacent two combustion chambers (as shown in Figure 28, communication passages 242 associated with each combustion chamber are provided between scavenge passages 89 connected to each intake port 91),

Okubo teaches that “Frequently, the coolant inlet is disposed so that the coolant will flow against a surface of the engine which forms the combustion chamber. Although this can promote good cooling, it can also result in localized quenching of an area of the combustion chamber which can be undesirable" (Col. 1, lines 23-30). Okubo further teaches that “the described cooling system for the engine ensures against local quenching where the water is introduced into the engine from the cooling system” (Col. 2, lines 51-61). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the head bolt insertion holes disclosed by Okubo with the engine disclosed by Nogawa to promote good cooling and ensure against local quenching where water is introduced into the engine from the cooling system.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nogawa (US Patent Application Publication 2012/0266827) in view of Manning (US Patent Number 1,881,027) in view of MacVicar (US Patent Application Publication 2015/0007784) in view of Grazzini (EP 1 375 857 A1) and further in view of Hoshikawa (JP 2013-133746 A).
Regarding claim 17, Nogawa and Manning disclose the engine of claim 17 as discussed above but do not disclose wherein the first coolant flow passage communicates with a first hole opened in an end face in the longitudinal direction of the cylinder head, and the first coolant flow passage communicates with a second hole opened in an end face in a width direction of the cylinder head. 
Hoshikawa discloses a first coolant flow passage communicates with a first hole (74, 85) opened in an end face in the longitudinal direction of a cylinder head (3), and the first coolant flow passage 
Hoshikawa teaches that the first and second holes opened to end faces of the cylinder head uses the chilling effect of air to lower the temperature of the coolant which results in the engine being cooled to a more suitable temperature [0009-0010] [0012]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the first and second holes disclosed by Hoshikawa with the engine disclosed by Nogawa and Manning to cool the engine to a suitable temperature by enhancing heat rejection by the coolant.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nogawa (US Patent Application Publication 2012/0266827) in view of Manning (US Patent Number 1,881,027) in view of MacVicar (US Patent Application Publication 2015/0007784) in view of Grazzini (EP 1 375 857 A1) and further in view of Poschl (US Patent Application Publication 2010/0132639).
Regarding claim 18, Nogawa and Manning disclose the engine of claim 1 as discussed above but do not disclose wherein the first coolant flow passage communicates with the second coolant flow passage in the cylinder head and the coolant having passed through the first coolant flow passage flows into the second coolant flow passage. 
Poschl discloses a first coolant flow passage (6) that communicates with a second coolant flow passage (7) in a cylinder head (3), the coolant having passed through the first coolant flow passage into the second coolant flow passage (as shown in Figure 2). 
Poschl teaches that this arrangement achieves improved cooling of thermally critical areas, especially the area of the cylinder head near the exhaust valve components and the cylinder liners [0003] [0006]. 
.
Claims 1-3 and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nogawa (US Patent Application Publication 2012/0266827) in view of Manning (US Patent Number 1,881,027) in view of Vide (DE 10314906 A1) in view of Grazzini (EP 1 375 857 A1) and further in view of Lustgarten (GB 2 021 691 A).
Regarding claim 1, Nogawa discloses an engine comprising: 
a cylinder head (52A) including a combustion chamber (55), an intake port (52a), a first coolant flow passage (521dA, 521dB), and a second coolant flow passage (521cA, 521cB), 
the first coolant flow passage extends in the longitudinal direction of the cylinder head along an upper surface of the intake port (as shown in Figures 1-2 and 8-9) and, in at least one of cross sections perpendicular to the longitudinal direction, is located between a flat plane and a central line plane, the flat plane including a central axis of the combustion chamber and parallel to the longitudinal direction, the central line plane including a central line of the intake port, and 
at least a portion of the second coolant flow passage is located between a combustion chamber the combustion chamber and the first coolant flow passage in at least one of cross sections perpendicular to the longitudinal direction, the first coolant flow passage being above the portion of the second coolant flow passage (as shown in Figures 1-2 and 8-9), and
wherein a temperature of a coolant flowing into the cylinder head is different from a temperature of the coolant before the coolant flows into the cylinder head and a temperature of a coolant flowing in the first coolant flow passage is lower than a temperature of a coolant flowing in the second coolant flow passage [0039, 0042, where third and fourth partial flow rate control valves 63, 64 
Nogawa does not explicitly disclose a multi-cylinder engine comprising a plurality of combustion chambers provided side by side in a longitudinal direction of the cylinder head, a plurality of intake ports provided side by side in the longitudinal direction of the cylinder head and respectively communicating with the plurality of combustion chambers. 
Manning discloses a multi-cylinder engine comprising a plurality of combustion chambers (11-17) provided side by side in a longitudinal direction of a cylinder head (as shown in Figure 3), a plurality of intake ports (21-27) provided side by side in the longitudinal direction of the cylinder head and respectively communicating with the plurality of combustion chambers (as shown in Figure 3). 
Manning teaches that this arrangement provides compactness [Page 1, lines 11-13].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to duplicate the combustion chambers and intake ports disclosed by Nogawa in a longitudinal row along the crankshaft as disclosed by Manning, to provide a compact engine arrangement when multiple combustion chambers are required, and since it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  
Nogawa and Manning do not disclose the first coolant passage having a unit structure for each intake port of the plurality of intake ports, the unit structure including a pair of arc-shaped flow passages respectively disposed around left and right branch ports of each intake port. 

Vide teaches that the unit structure reduces the tendency of the cylinder head to crack due to local excess temperatures or hot spots. Vide teaches that since the cooling is improved, the engine can achieve a higher output with the same cylinder head casting material [0037]. 
Lustgarten discloses an engine comprising a plurality of intake ports (7) and a first coolant passage (32, 34) having a unit structure for each intake port of the plurality of intake ports, the unit structure including a pair of arc-shaped flow passages (45 or 46) respectively disposed around left and right branch ports of each intake port [Page 1, lines 95-108] [Page 3, lines 24-54]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the first coolant passage disclosed by Nogawa, as moidified by Manning, to include a unit structure adjacent to the intake ports as disclosed by Vide or Lustgarten, to eliminate the possibility of the cylinder head cracking due to local hot spots and to allow the engine to achieve a higher output without changing the casting material. 
Nogawa, Manning and Vide do not disclose the cylinder block including a third coolant flow passage fluidly connected to the second coolant flow passage of the cylinder head, the coolant flowing in the second coolant flow passage being heated when flowing through the third coolant flow passage of the cylinder block. 
Grazzini discloses a third coolant flow passage (through cylinder block 102 and connected to input 140) fluidly connected to a second coolant flow passage (coolant supply duct 118), the coolant flowing in the second coolant flow passage being heated when flowing through the third coolant flow passage of a cylinder block (cylinder block 6) (as shown in Figure 2). 

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to separate the coolant flow passages disclosed by Nogawa into a third coolant flow passage fluidly connected to a second coolant flow passage as disclosed by Grazzini because this arrangement allows different areas of the cylinder head to be cooled with different intensities, as required by Nogawa, while reducing an unnecessary consumption of pumping energy. 
Regarding claim 2, Nogawa further discloses wherein in a cross section including the central axis of the combustion chamber and perpendicular to the longitudinal direction the second coolant flow passage includes a portion located between the combustion chamber and the first coolant flow passage (as shown in Figures 1 and 8). It would have been obvious to duplicate the structure disclosed by Nogawa for a plurality of combustion chambers in the manner disclosed by Manning for the reasons specified in reference to claim 1 above.
Regarding claim 3, Nogawa further discloses wherein the cylinder head includes spark plug insertion holes (in which spark plug 56 is inserted) each opened to the combustion chamber and, in the cross section including the central axis of the combustion chamber and in the cross section including the central axis of the combustion chamber and perpendicular to the longitudinal direction, the first coolant flow passage is provided to pass through a region sandwiched between the spark plug insertion hole and the intake port (as shown in Figures 1 and 8). It would have been obvious to duplicate the structure 
Regarding claim 20, Nogawa further discloses wherein the first coolant flow passage communicates with a first hole opened in one end face in the longitudinal direction of the cylinder head, and the first coolant flow passage communicates with a second hole opened in an other end face in the longitudinal direction of the cylinder head (as shown in Figures 1 and 8). It would have been obvious to duplicate the structure disclosed by Nogawa for a plurality of combustion chambers in the manner disclosed by Manning for the reasons specified in reference to claim 1 above.
Regarding claim 21, Nogawa further discloses wherein the cylinder head includes an exhaust port (52b) communicating with the combustion chamber and the second coolant flow passage extends to a periphery of the exhaust port (as shown in Figures 2 and 9). It would have been obvious to duplicate the structure disclosed by Nogawa for a plurality of combustion chambers in the manner disclosed by Manning for the reasons specified in reference to claim 1 above. 
Regarding claim 22, Nogawa further discloses wherein the multi-cylinder engine has only one radiator (12) communicating with the first coolant flow passage and the second coolant flow passage (as shown in Figures 1 and 8). It would have been obvious to duplicate the structure disclosed by Nogawa for a plurality of combustion chambers in the manner disclosed by Manning for the reasons specified in reference to claim 1 above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA CAMPBELL whose telephone number is (571) 272-8215.  The examiner can normally be reached on Monday - Friday 9:00 AM – 5:00 PM. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSHUA CAMPBELL/
Examiner, Art Unit 3747

/MAHMOUD GIMIE/Primary Examiner, Art Unit 3747